UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 INFORMATION STATEMENT SCHEDULE 14C (RULE 14C-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: S Preliminary Information Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) £ Definitive Information Statement BAYWOOD INTERNATIONAL, INC. (Name of Registrant As Specified in Charter) Payment of Filing Fee (Check the appropriate box): S No Fee required. £ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: None. £ Fee paid previously with preliminary materials £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A BAYWOOD INTERNATIONAL, INC. 14950 N. 83rd PLACE, SUITE 1 SCOTTSDALE, AZ 85260 (480) 951-3956 To Our Stockholders: The purpose of this letter is to inform you that we intend to take the following actions: Ÿ amend our Articles of Incorporation, as amended, by written consent of our stockholders to increase the authorized shares of our common stock from 200,000,000 shares to 500,000,000 shares, Ÿ amend our Articles of Incorporation, as amended, to authorize our Board of Directors to effectuate a reverse split of our issued and outstanding shares of common stock in the ratio of 1:2 to 1:20, as determined in the sole discretion of our Board of Directors, and Ÿ amend our Articles of Incorporation, as amended, to lower the par value of our Preferred Stock from $1.00 per share to $0.001 per share. WE ARE NOT ASKING FOR YOUR PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of a majority of stockholders satisfies any applicable stockholder voting requirement of the Nevada Revised Statutes, our Articles of Incorporation, as amended, and our Amended and Restated By-Laws, we are not asking for a proxy and you are not requested to send one. The accompanying Information Statement is for information purposes only and explains the terms of the amendment of our Articles of Incorporation, as amended. Please read the accompanying Information Statement carefully. By Order of the Board of Directors, By: /s/ Karl H. Rullich Karl H. Rullich Secretary June 7, 2007 Baywood International, Inc. 14950 N.83rd Place, Suite 1 Scottsdale, AZ 85260 (480) 951-3956 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. INTRODUCTION This Information Statement will be mailed on or about June 18, 2007 to the stockholders of record of Baywood International, Inc., at the close of business on September 28, 2006 (the "Record Date"). This Information Statement is being sent to you for information purposes only. No action is requested on your part. This Information Statement is being furnished to our stockholders to inform you of the adoption of a resolution by written consent by the holders of a majority of the outstanding shares of our common stock, par value $0.001. The resolution gives us the authority to amend our Articles of Incorporation, as amended, to increase the authorized shares of our common stock from 200,000,000 shares to 500,000,000 shares, to effectuate a reverse split of our issued and outstanding shares of common stock in the ratio of 1:2 to 1:20, as determined in the sole discretion of our Board of Directors, and to reduce the par value of our Preferred Stock from $1.00 per share to $0.001 per share. VOTING INFORMATION As of the Record Date of September 28, 2006, we had authorized 200,000,000 shares of common stock, of which 42,387,288 shares were issued and outstanding. Each share of common stock has one vote. A majority of votes representing 74.4% of votes cast by holders of our common stock have executed a written consent in favor of the action to increase the authorized shares of our common stock from 200,000,000 shares to 500,000,000 shares, to effectuate a reverse split of our issued and outstanding shares of common stock in the ratio of 1:2 to 1:20, as determined in the sole discretion of our Board of Directors, and to lower the par value of our Preferred Stock from $1.00 per share to $0.001 per share. This consent satisfies the stockholder approval requirement for the proposed actions. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposal will not be adopted until a date at least 20 days after the date on which this Information Statement has been mailed to stockholders. We anticipate that the action contemplated herein will be effected on or about the close of business on July 9, 2007. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT ON THE RECORD DATE The following table sets forth certain information concerning the beneficial ownership of our outstanding classes of stock as of September 28, 2006, by each person known by us to own beneficially more than 5% of each class, by each of our directors and executive officers and by all directors and executive officers as a group. Unless otherwise indicated below, to our knowledge, all persons listed below have sole voting and investment power with respect to their shares of common stock except to the extent that authority is shared by spouses under applicable law. The calculation of percentage ownership for each listed beneficial owner is based upon the number of shares of common stock issued and outstanding on September 28, 2006, plus shares of common stock subject to options, warrants and conversion rights held by such person on September 28, 2006 and exercisable or convertible within 60 days thereafter. Name and Address of Beneficial Owner (1) Common Shares Beneficially Owned Percent of Class (2) Neil Reithinger (3) 2,622,640 5.0% Karl H. Rullich (4) 1,247,000 2.4% O. Lee Tawes, III (5) 17,244,461 32.6% All directors, nominees, and named executive officers as a group (three people) 21,114,101 40.0% (1)Unless otherwise indicated, the mailing address for each party listed is c/o Baywood International, Inc., 14950 North 83rd Place, Suite 1, Scottsdale, Arizona 85260. (2)The number of shares issued and outstanding on September 28, 2006 was 42,387,288 shares. (3)Mr. Reithinger is our Chairman of the Board, President and Chief Executive Officer.He holds 1,852,640 common shares; an option granted January 29, 1997, which expires January 29, 2007 to purchase 20,000 common shares at $0.42 per share; an option granted February 26, 1998, which expires February 26, 2008 to purchase 100,000 common shares at $0.13 per share; and an option granted May 13, 1999, which expires May 13, 2009 to purchase 650,000 common shares at $0.15 per share. (4)Mr. Rullich is our Vice-President, Secretary and a Director.Mr. Rullich beneficially owns 1,247,000 common shares, and 5,625 shares Class F preferred stock with a stated value of $450,000. (5)Mr. Tawes is a Director.Mr. Tawes beneficially owns 6,849,650 common shares; an option granted March 22, 2002, which expires March 22, 2012 to purchase 200,000 common shares at $0.08 per share; a warrant to purchase 600,000 common shares at an exercise price of $0.05 per share; a warrant to purchase 967,544 common shares at an exercise price of $0.02 per share; a warrant to purchase 483,773 common shares at an exercise price of $0.04 per share; a warrant to purchase 241,886 common shares at an exercise price of $0.08 per share; a warrant to purchase 161,258 common shares at an exercise price of $0.12 per share; 154,807 shares of Class H preferred stock that are convertible into 7,740,350 and 6,085 shares of Class F preferred stock with a stated value of $486,800. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AS OF JUNE 6, 2007 The following table sets forth certain information concerning the beneficial ownership of our outstanding classes of stock as of June 6, 2007, by each person known by us to own beneficially more than 5% of each class, by each of our directors and executive officers and by all directors and executive officers as a group. Unless otherwise indicated below, to our knowledge, all persons listed below have sole voting and investment power with respect to their shares of common stock except to the extent that authority is shared by spouses under applicable law. The calculation of percentage ownership for each listed beneficial owner is based upon the number of shares of common stock issued and outstanding on June 6, 2007, plus shares of common stock subject to options, warrants and conversion rights held by such person on June 6, 2007 and exercisable or convertible within 60 days thereafter. Name and Address of Beneficial Owner (1) Common Shares Beneficially Owned Percent of Class (2) Neil Reithinger (3) 16,752,640 7.5% Karl H. Rullich (4) 19,372,000 8.7% O. Lee Tawes, III (5) 63,142,985 28.2% Thomas Pinkowski (6) 20,350,000 9.1% All directors and current executive officers as a group (three people) 119,617,625 53.4% (1)Unless otherwise indicated, the mailing address for each party listed is c/o Baywood International, Inc., 14950 North 83rd Place, Suite 1, Scottsdale, Arizona85260. (2)The number of shares issued and outstanding as of the latest practicable date of June 6, 2007 is 66,762,887 shares. (3)Mr. Reithinger is our Chairman of the Board, President and Chief Executive Officer.Mr. Reithinger beneficially owns 4,152,640 common shares; an option granted February 26, 1998, which expires February 26, 2008 to purchase 100,000 common shares at $0.13 per share; an option granted May 13, 1999, which expires May 13, 2009 to purchase 2,500,000 common shares at $0.15 per share; and an option granted April 5, 2007, which expires April 5, 2017 to purchase 10,000,000 common shares at $.05 per share. (4)Mr. Rullich is our Vice-President, Secretary and a Director.Mr. Rullich beneficially owns 19,372,000 common shares. (5)Mr. Tawes is a director.Mr. Tawes beneficially owns 40,488,524 common shares; an option granted March 22, 2002, which expires March 22, 2012 to purchase 200,000 common shares at $0.08 per share; a warrant to purchase 600,000 common shares at an exercise price of $0.05 per share; a warrant to purchase 967,544 common shares at an exercise price of $0.02 per share; a warrant to purchase 483,773 common shares at an exercise price of $0.04 per share; a warrant to purchase 241,886 common shares at an exercise price of $0.08 per share; a warrant to purchase 161,258 common shares at an exercise price of $0.12 per share; a warrant to purchase 2,500,000 common shares at an exercise price of $0.02 per share; a warrant to purchase 5,000,000 common shares at an exercise price of $0.02 per share; and 50,000 shares of Series I Preferred Stock that are convertible into 12,500,000 shares of common stock. (6)Mr. Pinkowski is a Vice President of our Company and the President of our newly acquired subsidiary, Nutritional Specialties, Inc.Mr. Pinkowski beneficially owns 20,000,000 common shares and a warrant to purchase 350,000 common shares at an exercise price of $0.05. REASON FOR APPROVAL AND GENERAL EFFECT OF INCREASING AUTHORIZED COMMON STOCK Our Articles of Incorporation, as amended, currently authorize us to issue 200,000,000 shares of common stock.As of June 6, 2007, we had 66,762,887 shares of common stock issued and outstanding, leaving us with an insufficient number of shares of common stock available to satisfy our current obligations to issue shares upon the conversion of convertible promissory notes and the exercise of warrants that we issued as part of an acquisition effective March 30, 2007. On March 30, 2007, we acquired, through our wholly-owned subsidiary Baywood Acquisition, Inc., substantially all of the assets, and assumed certain liabilities, of Nutritional Specialties, Inc., d/b/a LifeTime(R) or LifeTime(R) Vitamins, a California corporation.LifeTime is a nutraceutical company established in 1988 and specializes in the development, marketing and distribution of its own brands under the LifeTime(R) name.LifeTime's brands currently consist of approximately 370 products that are sold directly to independent and chain health food stores, pharmacies, natural food stores, and other direct-to-consumer channels across the United States.In addition, LifeTime's products are sold internationally through distributors in Canada, Croatia, Turkey, England, Dubai, Holland, Sweden, Portugal and certain parts of Asia. As consideration for the acquisition of Nutritional Specialties, we agreed to pay $7,600,000 in cash and Ÿ issue 22,000,000 shares of our common stock, Ÿ issue $700,000 of 8% Unsecured Promissory Notes, Ÿ issue $600,000 of 8% Unsecured Convertible Promissory Notes, Ÿ assume indebtedness of approximately $1,100,000, and Ÿ issue a five-year warrant to purchase 700,000 shares of our common stock at an exercise price of $0.05 per share. The Notes are payable in equal quarterly installments over a two year period, commencing on June 30, 2007, with interest accruing from March 30, 2007.The 8% Unsecured Convertible Promissory Notes are convertible into shares of our common stock at a conversion price of $0.05 per share, subject to adjustment for stock splits, combinations and other similar events. In connection with the acquisition, we raised an aggregate of $10,215,000 through the sale of our securities to a group of accredited investors including: Ÿ $5,215,000 in an offering of Units, with each Unit consisting of 5,000 shares of Series I 8% Cumulative Convertible Preferred Stock, convertible into 1,250,000 shares of our common stock at $0.04 per share, and a five-year warrant to purchase 250,000 shares of common stock at an exercise price of $0.02 per share, Ÿ the issuance of 10% Notes in an aggregate principal amount of $1,000,000, Ÿ the issuance of a 12% 2007 Bridge Note in the principal amount of $2,000,000, and Ÿ bank financing in an aggregate principal amountof$2,000,000. The purchasers of the 10% Notes were issued warrants to purchase 10,000,000 shares ofour common stock at an exercise price of $0.02 per share, and the purchaser of the 12% 2007 Bridge Note was issued warrants to purchase 4,000,000 shares of our common stock at an exercise price of $0.05 per share. The Units were offered and sold through an exclusive placement agent.We agreed to pay the placement agent: Ÿ commissions equal to 9% of the gross proceeds of the offering, 5% of the proceeds of the issuance of the 10% Notes and the 12% 2007 Bridge Note, and 2% of the proceeds of the bank financing, for a total of $632,350 payable in cash, and Ÿ a five-year warrantto purchase such number of shares of common stock equal to 9% of the total number of shares of our common stock issuable upon conversion ofthe Convertible Preferred Stock sold in the offering and 9% of the total number of shares of our common stock that wouldbe issuable upon conversion of the 10% Notes and the 12% Bridge Note sold in the offering, calculated as if the 10% Notes and the 12% Bridge Note were fully convertible into shares of our common stock at a conversion price of $0.04 per share,but not to exceed in the aggregate of 23,625,000 shares, exercisable at a price per share equal to $0.04. Upon the completion of the initial offering of the Units, we issued to the placement agent a warrant to purchase 18,483,750 shares of our common stock.We also agreed to: Ÿ pay the placement agent a non-accountable expense allowance of $50,000, and Ÿ indemnify the placement agent for certain liabilities, including liabilities under the Securities Act. Prior to the above transaction, we had 42,667,288 shares of common stock outstanding.Assuming the maximum number of 150 Units are sold in the offering, we will have outstanding 750,000 shares of Series I 8% Cumulative Convertible Preferred Stock and 37,500,000 warrants at an exercise price of $0.02 per share.Assuming conversion of all Preferred Stock and convertible notes and exercise of all warrants, we will have an additional 367,667,863 shares of common stock outstanding.Based on the foregoing, and assuming the exercise of all other outstanding options and warrants and the conversion of other series of preferred stock, we would have outstanding, on a fully diluted basis, a total of approximately 410,335,151 shares of common stock which exceeds our current authorized limit of 200,000,000 shares. Additionally, after satisfying the obligations described above, we believe we need to increase our authorized shares of common stock so that we can efficiently continue to grow our operations. An increase in the authorized number of shares of common stock will enable us to take advantage of various potential business opportunities through the issuance of our securities, including, without limitation, issuing stock dividends to existing stockholders, providing equity incentives to employees, officers or directors, establishing certain strategic relationships with other companies and expanding our business through acquisitions. We do not currently have any plans for acquisitions. DESCRIPTION OF COMMON STOCK The additional shares of common stock to be authorized for issuance will possess rights identical to the currently authorized common stock. The holders of common stock are entitled to one vote for each share held of record on all matters to be voted on by the stockholders. All voting is on a non-cumulative basis. The stockholders of common stock do not have any preemptive rights. The amendment to authorize the issuance of additional shares of common stock will not have any effect on the par value of the common stock. Nevertheless, the issuance of such additionally authorized shares of common stock would affect the voting rights of our current stockholders because there would be an increase in the number of outstanding shares entitled to vote on corporate matters, including the election of directors, if and when any such shares of common stock are issued in the future. The issuance of additional shares will have the effect of diluting the earnings per share or book value per share of the outstanding shares of common stock or the stock ownership or voting rights of a stockholder. POTENTIAL ANTI-TAKEOVER EFFECTS OF THE AMENDMENT TO INCREASE AUTHORIZED SHARES The increase in the number of authorized shares of common stock and the subsequent issuance of all or a portion of those shares could have the effect of delaying or preventing a change of control without further action by the stockholders. Subject to applicable law and stock exchange requirements, we could issue shares of authorized and unissued common stock in one or more transactions that would make a change of control more difficult and therefore less likely. Any issuance of additional shares could have the effect of diluting the earnings per share and book value per share of the outstanding shares of common stock or the stock ownership and voting rights of a person seeking to obtain control of our Company. The increase in authorized shares is reflected in our proposed Articles of Amendment included with this proxy as Exhibit A. FINANCIAL INFORMATION The following chart includes the pro forma condensed consolidated statement of operations of the Company and Nutritional Specialties, Inc. for the period ended March 31, 2007. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Period Ended March 31, 2007 Historical Baywood International, Inc. Nutritional Specialties, Inc. Pro Forma Adjustments Pro Forma Combined NET SALES $ 206,133 $ 3,234,803 $ - $ 3,440,936 COST OF SALES 97,357 1,713,110 - 1,810,467 Gross profit 108,776 1,521,693 - 1,630,469 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 49,031 595,836 - 644,867 General and administrative expenses 155,092 217,351 - 372,443 Amortization - - (1) - Depreciation 898 3,621 - 4,519 Total selling, general and administrative expenses 205,021 816,808 - 1,021,829 Operating income (loss) (96,245 ) 704,885 - 608,640 OTHER INCOME (EXPENSE): Interest income - Miscellaneous expense - Other Income - 25,219 - 25,219 Interest expense (131,764 ) (17,770 ) - (2) (149,534 ) Total other expense (131,764 ) 7,449 - (124,315 ) INCOME (LOSS) BEFORE INCOME TAXES (228,009 ) 712,334 - 484,325 INCOME TAX PROVISION - - - (3) - NET INCOME (LOSS) $ (228,009 ) $ 712,334 $ - $ 484,325 BASIC NET INCOME (LOSS) PER COMMON SHARE $ (0.01 ) N/A (6) $ - (4) $ 0.01 DILUTED NET INCOME (LOSS) PER COMMON SHARE $ (0.01 ) N/A $ - (4) $ 0.01 WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 42,667,288 N/A - 42,667,288 (1) The excess of the purchase price over the fair value of the assets acquired is allocated between those intangible assets that have estimated useful lives and goodwill. For the purpose of these proforma financial statements the entire amount is being allocated to goodwill. Goodwill is not amortized but is tested for impairment in value annually. If determined to be impaired goodwill is written down to its estimated fair value. If there are any intangibles that have an estimated useful life those intangibles are amortized to expense over the estimated useful lives using the straight lone method. Amortization, if any, is a non cash charge to earnings and as such does not effect our cash flow. (2) The Company incurred various costs relating to the issuance ofthe notes payable that are described as debt acquisition costs on the balance sheet. These costs will be amortized as additional interest costs over the terms of the related notes which range between 2007 and 2010. Amortization is a non cash charge to earnings and as such does not effect the Company's cash flow. (3) Nutritional Specialties, Inc. files its federal and state income tax returns as a S Corporation. As such its stockholders include the Company's taxable income on their personal income tax returns. (4) An additional 22,000,000 shares have been added to the weighted average shares outstanding, representing shares issued to the sellers in connection with the acquisition. Note: The Company intends to eliminate certain general and administrative expenses related to reductions in rent and payroll as facilities are consolidated and duplicate positions are eliminated. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET For the Period Ended March 31, 2007 (UNAUDITED) Historical Baywood International, Inc. Nutritional Specialties, Inc. Pro Forma Adjustments Pro Forma Combined ASSETS CURRENT ASSETS Cash and equivalents $ 34,968 $ 509,441 $ 1,149,873 $ 1,694,282 Accounts receivable 43,605 1,086,912 - 1,130,517 Inventories 72,798 1,084,314 - 1,157,112 Prepaid expenses and other current assets 27,414 65,426 - 92,840 Total current assets 178,785 2,746,093 1,149,873 4,074,751 NON CURRENT ASSETS Excess of purchase price over fair value of tangible assets - - 9,455,0862 ) 9,455,086 Other non-current assets 453,000 100,000 (423,000 ) (3) 130,000 Property and equipment 26,685 15,646 - 42,331 Debt acquisition costs 952,053 (4) 952,053 (5) Total non-current assets 479,685 115,646 9,984,139 10,579,470 Total assets $ 658,470 $ 2,861,739 $ 11,134,012 $ 14,654,221 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 903,649 $ 832,814 $ - $ 1,736,463 Interest payable 333,202 - - 333,202 Accrued liabilities 748,787 246,756 - 995,543 Bank line of credit - 101,506 - 101,506 Notes payable 1,661,727 102,057 (300,000 ) (6) 1,463,784 Notes payable- Lifetime Acquisition - - 2,487,500 (4) 2,487,500 Total current liabilities 3,647,365 1,283,133 2,187,500 7,117,998 Notes payable - 973,288 3,312,500 (4) 4,285,788 Less Discount - - (867,890 ) (5) (867,890 ) Net - 973,288 2,444,610 3,417,898 STOCKHOLDERS' EQUITY Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 - - 35,000 Class F, 11,710 shares issued and outstanding; stated value of $936,800 11,710 - - 11,710 Class G, 200,000 shares issued and outstanding 200,000 - - 200,000 Class H, 350,000 shares issued and outstanding 350,000 - - 350,000 Class I,521,500 shares issued and outstanding, $.001 par value - - 521 (6) 521 Common stock, $.001 par value, 200,000,000 shares authorized, 66,762,887 shares issued and outstanding 42,667 - 22,000 (1) 64,667 Common stock 40,000 (40,000 ) - Additional paid-in capital 10,705,990 107,000 6,977,699 (5) 17,790,689 (6) (7) Accumulated other comprehensive loss (7,500 ) - - (7,500 ) Accumulated deficit (14,326,762 ) - - (14,326,762 ) Retained Earnings - 1,658,318 (1,658,318 ) - Less: Treasury stock - (1,200,000 ) 1,200,000 - Total stockholders' equity (deficit) (2,988,895 ) 605,318 6,501,902 4,118,325 Total liabilities and stockholders' equity $ 658,470 $ 2,861,739 $ 11,134,012 $ 14,654,221 (1) The Company issued 22,000,000 shares of its common stock to sellers as part of the purchase price that is valued at current trading price of $0.05 per share. Common stock was increased for the par value of $0.001per share with the balance of $1,078,000 included in additional paid in capital. (2) The total purchase price is as follows: Cash $ 7,660,404 Notes payable- sellers 1,300,000 Common stock 1,100,000 10,060,404 Estimatedliabilities in excess of tangible assets acquired (605,318 ) Total $ 9,455,086 The notes payable consist of 8% unsecured promissory notes in the aggregate amount of $700,000 and 8% unsecured convertible promissory notes in the aggregate amount of $600,000, and a five-year warrant to purchase 700,000 shares of our common stock at an exercise price of $0.05 per share. The 8% convertible notes are convertible into shares of common stock at a conversion price of $0.05 per share subject to various adjustments. (3) The Company paid various professional fees in connection with the Lifetime acquisition. These expenses are being allocated between costs of the investment in Lifetime, the raising of debt financing and the raising of equity. (4) In connection with the acquisition, the Company raised $4,500,000 from (i) the issuance of 10% notes in the aggregate principal amount of $1,000,000, (ii) the issuance of a 12% 2007 bridge note in the principal amount of $2,000,000, and (iii) bank financing in the aggregate principal amount of $1,500,000. Total indebtedness incurred in the acquisition is as follows: 10% notes, interest payable monthly and principal payments of $166,667 in February, 2008 and $833,333 in February, 2009 $ 1,000,000 12% subordinated bridge note payable on June 30, 2007 2,000,000 Bank financing payable in monthly payments of interest and principal of $19,801 through March, 2010 and a final payment of $1,210,977 in April, 2010. Interest is at 9.75 percent. 1,500,000 Seller notes with interest payable monthly at 8% and principal payable quarterly through March, 2009 1,300,000 Total $ 5,800,000 Current $ 2,487,500 Long term 3,312,500 Total $ 5,800,000 Fees paid to the placement agent and otherprofessional fees incurred in connection with the debt are recorded as debt acquisition costs. These costs will be amortized to expense over the terms of the related debt. (5) The Company issued warrants to (i) the sellers to acquire 700,000 shares of its common stock at $0.05per share, (ii) the purchasers of the 10% notes to purchase 10,000,000 shares of common stock at an exercise price of $0.02 per share, (iii) and the purchaser of the 12% 2007 bridge notes to purchase 4,000,000 shares of common stock at an exercise price of $0.05 per share. In addition, the Company issued warrants to Northeast Securities, Inc. to purchase 18,483,750 shares of common stock at an exercise price of $.04 per share. Northeast Securities, Inc. was the exclusinve placementagent and was issued the warrants for their services in connection with the placement of the equity and certain of the notes. Using the Black-Scholes option pricing model, the value of these warrants is determined to be an average $0.0589 per warrant. The value assigned to the warrants relating to the debt is recorded as a discount of the debt and an addition to additional paid in capital. The value of the warrants issued to Northeast Securities, Inc. is included in debt acquisition cost and additional paid in capital as a cost of raising the financing. See also (6) below relating to warrants issued to purchasers of the Series I 8% cumulative convertible preferred stock. (6) In connection with the acquisition, the Company issued 104.3 units consisting of 5,000 shares per unit of Series I 8% cummulative convertible preferred stock, convertible into 1,250,000 shares of common stock at $0.04 per share, and a five year warrant to purchase 250,000 shares at an exercise price of $0.02 per share to a group of accredited investors. As part of the offering, $300,000 of the Company’s outstanding indebtedness was converted into shares of Series I preferred stock. (7) Aditional paid in capital includes the amounts received in excess of the par value of the common and preferred shares issued and the value of the warrants issued to certain note holders,the placement agent and the investors in the preferred stock. It is also being reduced for the costs incurred in connection with raising the equity. The Company’s stock price has traded in range of $0.02 to $0.16 per share over the prior five year period and a range of $0.04 to $0.10 for February, March and April of 2007. These proforma statements value the common shares issued at $0.05 per share which is management's estimate of an average value in the period around the time of the acquisition. The warrants are valued at $0.07 per share which was the trading price on March 31, 2007, the effective date of the transaction. These proforma financial statements present the proforma financial position of the combined entity assuming the transaction occurred on December 31, 2006 The acquisition closed on April 5, 2007, effective March 31, 2007. Management does not believe that the final purchase price will vary materially from the proforma purchase price. For purposes of this pro forma presentation, it is assumed that there are no significant differences from the carrying value of tangible net assets of the sellers and the fair value of such net assets at the time of the acquisition.At this time,the Companycannot estimate the allocation of the excess purchase price over the fair value of net assets acquired among amortizable intangibles, if any, and goodwill.The actual allocation could be based on a third party valuation of the seller's net assets and such allocation could vary from that presented above.However, the Companydoes not anticipate a material change in the final allocation of purchase price over the fair value as compared to the allocation presented above. PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2006 Historical Baywood International, Inc. Nutritional Specialties, Inc. Pro Forma Adjustments Pro Forma Combined NET SALES $ 1,077,929 $ 11,981,956 $ - $ 13,059,885 COST OF SALES 560,862 6,843,355 - 7,404,217 Gross profit 517,067 5,138,601 - 5,655,668 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 239,025 2,440,647 - 2,679,672 General and administrative expenses 625,820 1,359,455 - 1,985,275 Amortization - - (1) - Depreciation 5,260 14,484 - 19,744 Total selling, general and administrative expenses 870,105 3,814,586 - 4,684,691 Operating income (loss) (353,038 ) 1,324,015 - 970,977 OTHER INCOME (EXPENSE): Interest income 272 - - 272 Miscellaneous expense - Other Income - 26,795 - 26,795 Interest expense (271,744 ) (42,225 ) - (2) (313,969 ) Total other expense (271,472 ) (15,430 ) - (286,902 ) INCOME (LOSS) BEFORE INCOME TAXES (624,510 ) 1,308,585 - 684,075 INCOME TAX PROVISION - - - (3) - NET INCOME (LOSS) $ (624,510 ) $ 1,308,585 $ - $ 684,075 BASIC NET INCOME (LOSS) PER COMMON SHARE $ (0.01 ) N/A (6) $ - (4) $ 0.01 DILUTED NET INCOME (LOSS) PER COMMON SHARE $ (0.01 ) N/A $ - (4) $ 0.01 WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 42,001,918 N/A - 42,001,918 (1) The excess of the purchase price over the fair value of the assets acquired is allocated between those intangible assets that have estimated useful lives and goodwill. For the purpose of these proforma financial statements the entire amount is being allocated to goodwill. Goodwill is not amortized but is tested for impairment in value annually. If determined to be impaired goodwill is written down to its estimated fair value. If there are any intangibles that have an estimated useful life those intangibles are amortized to expense over the estimated useful lives using the straight line method. Amortization, if any, is a non cash charge to earnings and as such does not effect the Company's cash flow. (2) The Company incurred various costs relating to the issuance ofthe notes payable that are described as debt acquisition costs on the balance sheet. These costs will be amortized as additional interest costs over the terms of the related notes which range between 2007 and 2010. Amortization is a non cash charge to earnings and as such does not effect the Company's cash flow. (3) Nutritional Specialties, Inc. files its federal and state income tax returns as a S Corporation. As such its stockholders include the Company’s taxable income on their personal income tax returns. (4) An additional 22,000,000 shares have been added to the weighted average shares outstanding, representing shares issued to the sellers in connection with the acquisition. Note: The Company intends to eliminate certain general and administrative expenses related to reductions in rent and payroll as facilities are consolidated and duplicate positions are eliminated. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET For the Year Ended December 31, 2006 (UNAUDITED) Historical Baywood International, Inc. Nutritional Specialties, Inc. Pro Forma Adjustments Pro Forma Combined ASSETS CURRENT ASSETS Cash and equivalents $ 22,200 $ 103,838 $ 1,149,873 $ 1,275,911 Accounts receivable 45,789 891,940 - 937,729 Inventories 76,644 1,016,588 - 1,093,232 Prepaid expenses and other current assets 64,727 60,675 - 125,402 Total current assets 209,360 2,073,041 1,149,873 3,432,274 NON CURRENT ASSETS Excess of purchase price over fair value of tangible assets - - 10,141,418 (2) 10,141,418 Other non-current assets 243,500 100,000 (242,000 ) (3) 101,500 Property and equipment 27,584 19,267 - 46,851 Debt acquisition costs - - 893,052 (4) 893,052 (5) Total non-current assets 271,084 119,267 10,792,470 11,182,821 Total assets $ 480,444 $ 2,192,308 $ 11,942,343 $ 14,615,095 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 706,401 $ 368,300 $ - $ 1,074,701 Interest payable 298,217 - - 298,217 Accrued liabilities 715,786 533,487 - 1,249,273 Bank line of credit - 307,257 - 307,257 Notes payable 1,514,321 93,004 (300,000 ) (6) 1,307,325 Notes payable- Lifetime Acquisition - - 2,487,500 (4) 2,487,500 Total current liabilities 3,234,725 1,302,048 2,187,500 6,724,273 Notes payable - 997,274 3,312,500 (4) 4,309,774 Less Discount - - (867,890 ) (5) (867,890 ) Net - 997,274 2,444,610 3,441,884 STOCKHOLDERS' EQUITY Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 - - 35,000 Class F, 11,710 shares issued and outstanding; stated value of $936,800 11,710 - - 11,710 Class G, 200,000 shares issued and outstanding 200,000 - - 200,000 Class H, 350,000 shares issued and outstanding 350,000 - - 350,000 Class I, 521,500 shares issued and outstanding, $.001 par value - - 521 (6) 521 Common stock, $.001 par value, 200,000,000 shares authorized, 66,762,887 shares issued and outstanding 42,667 - 22,000 (1) 64,667 Common stock - 40,000 (40,000 ) - Additional paid-in capital 10,705,990 107,000 7,073,698 (5) 17,886,688 (6) - (7) Accumulated other comprehensive loss (36,000 ) - - (36,000 ) Accumulated deficit (14,063,648 ) - (14,063,648 ) Retained Earnings - 945,986 (945,986 ) - Treasury stock - (1,200,000 ) 1,200,000 - Total stockholders' equity (deficit) (2,754,281 ) (107,014 ) 7,310,233 4,448,938 Total liabilities and stockholders' equity $ 480,444 $ 2,192,308 $ 11,942,343 $ 14,615,095 (1) The Company issued 22,000,000 shares of its common stock to sellers as part of the purchase price that is valued at current trading price of $0.05 per share.Common stock was increased for the par value of $0.001per share with the balance of $1,078,000 included in additional paid in capital. (2) The total purchase price is as follows: Cash $ 7,634,404 Notes payable- sellers 1,300,000 Common stock 1,100,000 10,034,404 Estimatedliabilities in excess of tangible assets acquired 107,014 Total $ 10,141,418 The notes payable consist of 8% unsecured promissory notes in the aggregate amount of $700,000 and 8% unsecured convertible promissory notes the aggregate amount of $600,000, and a five-year warrant to purchase 700,000 shares of the Company’s common stock at an exercise price of $0.05 per share. The 8% convertible notes are convertible into shares of common stock at a conversion price of $0.05 per share subject to various adjustments. (3) During 2006 the Company paid various professional fees in connection with the Lifetime acquisition. These expenses were deferred at December 31, 2006 and allocated as a cost of the investment in Lifetime, the raising of debt and the raising of equity. (4) In connection with the acquisition,the Companyraised $4,500,000 from (i) the issuance of 10% notes in the aggregate principal amount of $1,000,000, (ii) the issuance of a 12% 2007 bridge note in the principal amount of $2,000,000, and (iii) bank financing in the aggregate principal amount of $1,500,000. Total indebtedness incurred in the acquisition is as follows: 10% notes, interest payable monthly and principal payments of $166,667 in February, 2008 and $833,333 in February, 2009 $ 1,000,000 12% subordinated bridge note payable on June 30, 2007 2,000,000 Bank financing payable in monthly payments of interest and principal of $19,801 through March, 2010 and a final payment of $1,210,977 in April, 2010. Interest is at 9.75 percent. 1,500,000 Seller notes with interest payable monthly at 8% and principal payable quarterly through March, 2009 1,300,000 Total $ 5,800,000 Current $ 2,487,500 Long term 3,312,500 Total $ 5,800,000 (5) The Company issued warrants to (i) the sellers to acquire 700,000 shares of its common stock at $0.05per share, (ii) the purchasers of the 10% notes to purchase 10,000,000 shares of common stock at an exercise price of $0.02 per share, (iii) purchase 4,000,000 shares of common stock at an exercise price of $0.05 per share. In addition, the Company issued warrants to Northeast Securities, Inc. to purchase 18,483,750 shares of common stock at an exercise price of $0.04 per share. Northeast Securities, Inc. was the exclusinve placement agent and was issued the warrants for their services in connection with the placement of the equity and certain of the notes. Using the Black-Scholes option pricing model, the value of these warrants is determined to be an average $0.0589 per warrant. The value assigned issued to Northeast Securities, Inc. is included in debt acquisition cost and additional paid in capital as a cost of raising the financing. See also (6) below relating to warrants issued to purchasers of the Series I 8% cumulative convertible preferred stock. (6) In connection with the acquisition, the Company issued 104.3 units consisting of 5,000 shares per unit of Series I 8% cummulative convertible preferred stock, convertible into 1,250,000 shares of common stock at $0.04 per share, and a five year warrant to purchase 250,000 shares at an exercise price of $0.02 per share to a group of accredited investors. As part of the offering, $300,000 ofthe Company’soutstanding indebtedness was converted into shares of the Series I preferred stock. (7) Additional paid in capital includes the amounts received in excess of the par value of the common and preferred shares issued and the value of the warrants issued to certain note holders, the placement agent and the investors in the preferred stock. It is also being reduced for the costs incurred in connection with raising the equity. The Company’s stock price has traded in range of $0.02 to $0.16 per share over the prior five year period and a range of $0.04 to $0.10 for February, March and April of 2007. These proforma statements value the common shares issued at $0.05 per share which is management's estimate of an average value in the period around the time of the acquisition. The warrants are valued at $0.07 per share which was the trading price on March 31, 2007, the effective date of the transaction. These proforma financial statements present the proforma financial position of the combined entity assuming the transaction occurred on December 31, 2006 The acquisition closed on April 5, 2007, effective March 31, 2007. Management does not believe that the final purchase price will vary materially from the proforma purchase price. For purposes of this pro forma presentation, it is assumed that there are no significant differences from the carrying value of tangible net assets of the sellers and the fair value of such net assets at the time of the acquisition.At this time,the Companycannot estimate the allocation of the excess purchase price over the fair value of net assets acquired among amortizable intangibles and goodwill.The actual allocation could be based on a third party valuation of the seller's net assets and such allocation could vary from that presented above.However,the Company doesnot anticipate a material change in the final allocation of purchase price over the fair value as compared to the allocation presented above. REASON FOR AND GENERAL EFFECT OF THE REVERSE SPLIT If we implement a reverse split, the immediate effect will be to reduce the number of shares of the outstanding common stock and to increase the trading price of such common stock. However, the effect of any effected reverse split upon the market price of the common stock cannot be predicted, and the history of reverse stock splits for companies in similar circumstances sometimes improves stock performance, but in many cases does not. There can be no assurance that the trading price of the common stock after the reverse split will rise in proportion to the reduction in the number of shares of our common stock outstanding as a result of the reverse split or remain at an increased level for any period. Also, there is no assurance that a reverse stock split would not eventually lead to a decrease in the trading price of the common stock. The trading price of the common stock may change due to a variety of other factors, including our operating results and other factors related to our business and general market conditions. EFFECTS OF A REVERSE SPLIT ON OWNERSHIP BY INDIVIDUAL STOCKHOLDERS If we implement a reverse split, the number of shares of our common stock held by each stockholder would be reduced by multiplying the number of shares held immediately before the reverse split by the selected exchange ratio, and then rounding up to the nearest whole share. We would not pay cash to each stockholder in respect of any fractional interest in a share resulting from the reverse stock split. The reverse split would not affect any stockholder's percentage ownership interests in the Company or proportionate voting power, except to the extent that interests in fractional shares would be rounded up to the nearest whole share. EFFECT OF A REVERSE SPLIT ON OPTIONS, WARRANTS AND OTHER SECURITIES In addition, all outstanding options, warrants and other securities entitling their holders to purchase shares of our common stock would be adjusted as a result of a reverse split, as required by the terms of these securities. In particular, proportionate adjustments would be made to the exercise price per share and the number of shares issuable upon the exercise of all outstanding options, entitling the holders to purchase shares of our common stock, which would result in approximately the same aggregate price being required to be paid for such options upon exercise immediately preceding the reverse stock split. Also, the number of shares reserved for issuance under any existing employee stock option plans would be reduced proportionally based on the selected exchange ratio of the reverse split. OTHER EFFECTS OF A REVERSE SPLIT ON OUTSTANDING SHARES If a reverse split is implemented, the rights and preferences of the outstanding shares of the common stock would remain the same after the reverse split. Each share of common stock issued pursuant to the reverse split would be fully paid and nonassessable. If a reverse split is implemented, it would result in some stockholders owning "odd-lots" of less than 100 shares of the common stock. Brokerage commissions and other costs of transactions in odd-lots are generally higher than the costs of transactions in "round-lots" of even multiples of 100 shares. AUTHORIZED SHARES OF COMMON STOCK The reverse split, if implemented, would not change the number of authorized shares of the common stock as designated by our Amended Articles of Incorporation, as amended. Therefore, because the number of issued and outstanding shares of common stock would decrease, the number of shares remaining available for issuance under our authorized pool of common stock would increase. The additional shares of common stock that will become available for issuance could also be used by our management to oppose a hostile takeover attempt or delay or prevent changes of control or changes in or removal of management, including transactions that are favored by a majority of the stockholders or in which the stockholders might otherwise receive a premium for their shares over then-current market prices or benefit in some other manner. Although the reverse split has been prompted by business and financial considerations, stockholders nevertheless should be aware that a reverse spit could facilitate future efforts by Company management to deter or prevent a change in control of the Company. The Board has no plans to use any of the additional shares of common stock that would become available following the approval of the reverse split, if any, for any such purposes. ACCOUNTING CONSEQUENCES OF A REVERSE SPLIT The par value per share of our common stock would remain unchanged if we implemented a reverse stock split. As a result, on the effective date of the reverse stock split, the stated capital on our balance sheet attributable to the common stock would be reduced proportionally, based on the selected exchange ratio of the reverse stock split, from its present amount, and the additional paid-in capital account would be credited with the amount by which the stated capital is reduced. The per share common stock net income or loss and net book value would be increased because there would be fewer shares of the common stock outstanding. We do not anticipate that any other accounting consequences would arise as a result of the reverse stock split. FRACTIONAL SHARES RESULTING FROM A REVERSE SPLIT, IF IMPLEMENTED We will not issue fractional shares in connection with a reverse split. In order to avoid the expense and inconvenience of issuing and transferring fractional shares of our common stock to stockholders who would otherwise be entitled to receive fractional shares of common stock following a reverse split, we will pay cash for any fractional shares which would result from a reverse split. IMPLEMENTATION OF REVERSE SPLIT Our Board of Directors has adopted a resolution authorizing us to amend our Amended Articles of Incorporation, as amended, to increase the authorized shares of our common stock and to effectuate a reverse split of our issued and outstanding shares of common stock. If the Board elects to implement the reverse split, the number of issued and outstanding shares of our common stock would be reduced in accordance with the selected exchange ratio for the reverse split. The par value and number of authorized shares of the common stock would remain unchanged.The authority to effectuate a reverse split is reflected in our proposed Articles of Amendment included with this proxy as Exhibit B. CHANGE OF STATED PAR VALUE We are proposing to modify the par value of our Preferred Stock to change from a stated par value of $1.00 per share to a par value of $0.001 per share. Par value is used to designate the lowest value for which we can sellour stock, and is used in valuing the common stock on our Balance Sheet. Par value is often used by the Secretary of State in the state of incorporation as a convenient way of assessing filing fees and other charges against a corporation. The change to a lower par value for our Preferred Stock will result in a reclassification of charges on our balance sheet, shifting values within the "Shareholders’ Equity" category between the "Preferred Stock" line item and the "Additional Paid in Capital" line item. This reclassification will not affect the net value of the "Shareholders’ Equity" line item, and thus will not affect the overall Balance Sheet values. The change will not affect our Profit and Loss statement. IMPACT OF PROPOSAL TO STOCKHOLDERS There will be no material change to stockholders. In the future, new stock certificates will be issued bearing the new par value per share of Preferred Stock, but this will in no way effect the validity of your current stock certificates. EFFECTIVE DATE Under applicable federal securities laws, the Amendment to decrease the par value of our Preferred Stock cannot be effective until at least 20 calendar days after this Information Statement is sent or given to our stockholders. The Par Value Decrease Amendment will become effective upon filing with the Secretary of State of Nevada. It is anticipated that the foregoing will take place 20 calendar days after distribution of this Information Statement is mailed to our stockholders.The decrease of the par value of our Preferred Stock is reflected in our proposed Articles of Amendment included with this proxy as Exhibit C. COSTS AND MAILING We will pay all costs associated with the distribution of this Information Statement, including the costs of printing and mailing. We have asked or will ask brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the common stock held of record by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. WHERE YOU CAN FIND ADDITIONAL INFORMATION ABOUT THE COMPANY We are subject to the information and reporting requirements of the Securities Exchange Act of 1934, as amended, and, in accordance therewith, files reports and other information with the SEC relating to its business, financial condition and other matters. Such reports and other information may be inspected at the public reference facility maintained by the Securities and Exchange Commission (the "SEC") at 100FStreet, N.E., Room1508, Washington, D.C. 20549. Copies of such material can also be obtained from the Public Reference Room of the SEC in Washington, D.C. at prescribed rates. You may obtain information on the operations of the SEC’s public reference room in Washington, DC by calling the SEC at 1-800-SEC-0330. The SEC also maintains a site on the world wide web at http://www.sec.gov that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. EXHIBIT A ARTICLES OF AMENDMENT TO THE AMENDED ARTICLES OF INCORPORATION, AS AMENDED OF BAYWOOD INTERNATIONAL, INC. Baywood International, Inc., a corporation organized and existing under Nevada's Revised Statutes (the "Corporation"), DOES HEREBY CERTIFY: ONE: The following amendments of the Articles of Incorporation, as amended, were approved by the stockholders of the corporation on November 20, 2006 in the manner required by the Articles of Incorporation, as amended: (1) RESOLVED, that Article Four of the Articles of Incorporation, as amended, of Baywood International, Inc. is hereby amended to read as follows: "The amount of the total authorized common stock the corporation has the authority to issue is 500,000,000 shares of common stock, each havinga par value of $0.001 per share.Each share of common stock issued and outstanding shall be entitled to one vote on all matters.Dividends shall be declared and paid only out of funds legally available therefor. Shares of such stock may be issued for such consideration and for such corporation purposes as the Board of Directors may from time to time determine.Fully paid stock of this corporation shall not be liable to any further call or assessment. The corporation has the authority to issue 10,000,000 shares of Preferred Stock, each having a par value of $1.00 per share.The corporation is empowered to issue newly authorized Preferred Stock in lieu of debt or to capitalize the corporation as long as the issuance conforms to applicable state and federal law; and that notwithstanding any other provision in the Articles of Incorporation to the contrary, authority is vested in the Board of Directors to prescribe the classes, series and the number of each class or series of stock and the voting powers, designations, preferences, conversion features, restrictions and relative rights of each class or series of stock that the foregoing may be fixed and determine by resolution of the Board of Directors, without further amendment to the Articles of Incorporation.” TWO: The amendment to the Articles of Incorporation, as amended, herein certified has been duly adopted in accordance with the provisions of Section 78.390 of the Nevada Revised Statutes. IN WITNESS WHEREOF, the Corporation has caused this Amendment to the Articles of Incorporation, as amended, to be signed by its duly authorized officer this June , 2007. Baywood International, Inc. By: Neil Reithinger Chief Executive Officer EXHIBIT B ARTICLES OF AMENDMENT TO THE AMENDED ARTICLES OF INCORPORATION, AS AMENDED OF BAYWOOD INTERNATIONAL, INC. Baywood International, Inc., a corporation organized and existing under Nevada's Revised Statutes (the "Corporation"), DOES HEREBY CERTIFY: ONE: The following amendments of the Articles of Incorporation, as amended, were approved by the stockholders of the corporation on November 20, 2006 in the manner required by the Articles of Incorporation, as amended: (1) RESOLVED, that Article Thirteen of the Articles of Incorporation, as amended, of Baywood International, Inc. is hereby amended to read as follows: "The Board of Directors is authorized, without further approval of the stockholders, to take all steps necessary to effect, or in its discretion not to effect, a reverse split of the Common Stock of the Corporation on the basis of a ratio within the range of TWO to TWENTY PRE-SPLIT shares for every one POST-SPLIT share of Common Stock, with the ratio to be selected and implemented by the Corporation’s Board of Directors in its sole discretion, and further that the Board of Director be authorized to take all others actions necessary and appropriate to effect such Reverse Split if so required” TWO: The amendment to the Articles of Incorporation, as amended, herein certified has been duly adopted in accordance with the provisions of Section 78.390 of the Nevada Revised Statutes. IN WITNESS WHEREOF, the Corporation has caused this Amendment to the Articles of Incorporation, as amended, to be signed by its duly authorized officer this June , 2007. Baywood International, Inc. By: Neil Reithinger Chief Executive Officer EXHIBIT C ARTICLES OF AMENDMENT TO THE AMENDED ARTICLES OF INCORPORATION, AS AMENDED OF BAYWOOD INTERNATIONAL, INC. Baywood International, Inc., a corporation organized and existing under Nevada's Revised Statutes (the "Corporation"), DOES HEREBY CERTIFY: ONE: The following amendments of the Articles of Incorporation, as amended, were approved by the stockholders of the corporation on November 20, 2006 in the manner required by the Articles of Incorporation, as amended: (1) RESOLVED, that Article Four of the Articles of Incorporation, as amended, of Baywood International, Inc. is hereby amended to read as follows: "The amount of the total authorized common stock the corporation has the authority to issue is 200,000,000 shares of common stock, each having a par value of $0.001 per share.Each share of common stock issued and outstanding shall be entitled to one vote on all matters.Dividends shall be declared and paid only out of funds legally available therefor. Shares of such stock may be issued for such consideration and for such corporation purposes as the Board of Directors may from time to time determine.Fully paid stock of this corporation shall not be liable to any further call or assessment. The corporation has the authority to issue 10,000,000 shares of Preferred Stock, each having a par value of $0.001 per share.The corporation is empowered to issue newly authorized Preferred Stock in lieu of debt or to capitalize the corporation as long as the issuance conforms to applicable state and federal law; and that notwithstanding any other provision in the Articles of Incorporation to the contrary, authority is vested in the Board of Directors to prescribe the classes, series and the number of each class or series of stock and the voting powers, designations, preferences, conversion features, restrictions and relative rights of each class or series of stock that the foregoing may be fixed and determine by resolution of the Board of Directors, without further amendment to the Articles of Incorporation.” TWO: The amendment to the Articles of Incorporation, as amended, herein certified has been duly adopted in accordance with the provisions of Section 78.390 of the Nevada Revised Statutes. IN WITNESS WHEREOF, the Corporation has caused this Amendment to the Articles of Incorporation, as amended, to be signed by its duly authorized officer this June , 2007. Baywood International, Inc. By: Neil Reithinger Chief Executive Officer
